Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-14 are currently pending in the present application.
Claim 2 has been cancelled by the applicant; claims 3-8 and 13 are withdrawn; claims 1 and 9 have been previously presented; and claims 10-12 and 14 are original.
Response to Amendment
The amendment dated 09 November 2021 has been entered into the record.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in light of the new rejections set forth below.
Claim Interpretation
Re: claim 1, the claim limitation “region of interest” has been construed to mean a pattern designed of at least one of the electrode layers and an appropriate voltage distribution applied therebetween (see para. 97 of the present application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2010/0091354), of record, in view of Chen (US 2015/0271482), of record, and Choi (US 2016/0357046).
Re: claim 1, Nam discloses a light source 210 configured to emit a light beam (Figs. 2-4); a fixed optical phase modulator 230, 240 disposed on a path of the light beam and configured to modulate phases of the light beam (Figs. 2-4; paras. 49-50); and a tunable liquid crystal panel 250, 260 (Figs. 2-4; para. 52 discloses liquid crystal) disposed on the path of the light beam and configured to be switched between a plurality of states (Fig. 3 discloses structured light capable of forming a 3D image; Fig. 4 discloses a flood light capable of forming a 2D image), wherein the plurality of states comprise a lens array state in which the tunable liquid crystal panel comprises a lens array (lens array & state disclosed in at least Figs. 2-4).
Nam does not explicitly disclose that the tunable liquid crystal panel comprises electrode layers, that the lens array state is within a region of interest of the tunable liquid crystal panel, and the region of interest is corresponding to a designed pattern of at least one of the electrode layers of the tunable liquid crystal panel, and that at least one of the electrode layers is curved in a cross-section view.
Chen discloses that the tunable liquid crystal panel 2, 4 comprises electrode layers 81, 82 (Fig. 10A) and that the lens array state (Figs. 1A, 1B, 10A) is within a region of interest of the tunable liquid crystal panel 2, 4, and the region of interest is 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the tunable liquid crystal panel comprise electrode layers and to have the lens array state be within a region of interest of the tunable liquid crystal panel, and the region of interest is corresponding to a designed pattern of at least one electrode layer, as disclosed by Chen, in the device disclosed by Nam for the purpose of modulating an active area of the display between structured light mode and floodlight mode.
Choi discloses that at least one of the electrode layers 252 is curved in a cross-section view (Fig. 12).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one of the electrode layers be curved in a cross-section view, as disclosed by Choi, in the device disclosed by Nam for the purpose of reducing the thickness of the display panel by embedding the microlens in the base substrate instead of having the microlens be an additional separate component in the device.
Re: claim 9, Nam, Chen, and Choi disclose the limitations of claim 1, and Nam further discloses that an optical spatial phase distribution of the liquid crystal layer is changed with change of a voltage difference between the electrode layers of the tunable 
Re: claim 11, Nam, Chen, and Choi disclose the limitations of claim 1, and Nam further discloses that the tunable liquid crystal panel 250, 260 is a transmissive liquid crystal panel (light generated by light source 210 being transmitted through the panel is disclosed in Figs. 2-4).
Re: claim 14, Nam, Chen, and Choi disclose the limitations of claim 1, and Nam further discloses that the tunable liquid crystal panel 250, 260 is disposed on the path of the light beam from the fixed optical phase modulator 230, 240 (Figs. 2-4).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Chen, Choi, and Hall (US 20190075281), of record.
Re: claim 10, Nam, Chen, and Choi disclose the limitations of claim 1; however, none of the references explicitly discloses that the lens array comprises a plurality of Pancharatnam-Berry phase liquid crystal lenses arranged in an array.
Hall discloses that the lens array comprises a plurality of Pancharatnam-Berry phase liquid crystal lenses 366, 368 arranged in an array (Fig. 3F; paras. 53-55).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the lens array comprise a plurality of Pancharatnam-Berry phase liquid crystal lenses arranged in an array, as disclosed by Hall, in the device disclosed by Nam, Chen, and Choi for the purpose of generating multiple different angles of diffraction, where the angles are switchable based on the pitch of the liquid crystal molecules that varies with the amount of applied voltage.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Chen, Choi, and Noguchi (US 20090135118), of record.
Re: claim 12, Nam, Chen, and Choi disclose the limitations of claim 1; however, none of the references explicitly discloses that the tunable liquid crystal panel is a reflective liquid crystal panel.
Noguchi discloses that the tunable liquid crystal panel 50 (Fig. 1) is a reflective liquid crystal panel (paras. 31, 34).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the tunable liquid crystal panel be a reflective liquid crystal panel, as disclosed by Noguchi, in the device disclosed by Nam, Chen, and Choi for the purposes of reducing the power required by the display device, increasing the viewing angle of the displayed images, and improving luminance by reducing the appearance of disinclination lines in the liquid crystal layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871